                 Case 2:20-cr-00100-RSL Document 44 Filed 08/27/20 Page 1 of 2




 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR20-100 RSL
 8                                                 )
                      Plaintiff,                   )
 9                                                 )   ORDER GRANTING STIPULATED
                 v.                                )   MOTION TO CONTINUE TRIAL AND
10                                                 )   PRETRIAL MOTIONS DATES
     TROY KLANDER,                                 )
11   ZACKARY SALAS,                                )
                                                   )
12                    Defendant.                   )

13
14          THIS MATTER having come before the Court on the stipulated motion of the
15   parties for a continuance of the trial and the pretrial motions due date, and the Court
16   having considered the facts set forth in the motion and the records and files herein, the

17   Court finds as follows:

18         The Court finds that the ends of justice will be served by ordering a continuance
     in this case, that a continuance is necessary to ensure adequate time for effective case
19
     preparation and that these factors outweigh the best interests of the public and
20
     defendant in a speedy trial.
21
            1.        A failure to grant the continuance would deny defense counsel the
22
     reasonable time necessary for effective preparation, taking into account the exercise of
23
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
24   failure to grant a continuance in the proceeding would likely result in a miscarriage of
25   justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
26



       ORDER GRANTING STIPULATED MOTION TO                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
       CONTINUE TRIAL AND PRETRIAL MOTIONS DATES                         SEATTLE, WASHINGTON 98101
       U.S. v. Klander, et. al.; CR20-100 RSL - 1                               (206) 553-7970
                 Case 2:20-cr-00100-RSL Document 44 Filed 08/27/20 Page 2 of 2



            2.       The ends of justice will be served by ordering a continuance in this case,
 1
     as a continuance is necessary to ensure adequate time for the defense to review
 2
     discovery and effectively prepare for trial. All of these factors outweigh the best
 3
     interests of the public and defendants in a more speedy trial, within the meaning of 18
 4
     U.S.C. § 3161(h)(7).
 5
           IT IS THEREFORE ORDERED that the trial date shall be continued from
 6   October 5, 2020 to February 1, 2021 and pretrial motions deadline from August 27,
 7   2020 to December 28, 2020.
 8         IT IS FURTHER ORDERED that the resulting period of delay from the date of
 9   this order to the new trial date is hereby excluded for speedy trial purposes under 18
10   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).

11         IT IS SO ORDERED.

12
           Dated this 27 th day of August, 2020.
13
14                                                      A
                                                        Robert S. Lasnik
15                                                      United States District Judge

16
17   Presented by:

18   s/ Mohammad Hamoudi
     MOHAMMAD HAMOUDI
19
     Assistant Federal Public Defender
20   Attorney for Mr. Klander

21
22   s/ Zachary Jarvis
     ZACHARY JARVIS
23   Attorney for Mr. Salas
24
25   s/ Seungjae Lee
     SEUNGJAE LEE
26   Assistant United States Attorney



       ORDER GRANTING STIPULATED MOTION TO                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
       CONTINUE TRIAL AND PRETRIAL MOTIONS DATES                         SEATTLE, WASHINGTON 98101
       U.S. v. Klander, et. al.; CR20-100 RSL - 2                               (206) 553-7970
